Citation Nr: 0535096	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-22 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for residuals of a foot 
injury.

6.  Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1946 to May 1949 with 
the New Philippine Scouts.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines. 

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  
This case was previously before the Board in February 2005 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Pneumonia, an anxiety disorder, a stomach disorder, and 
residuals of a foot injury are not shown during service.

3.  Osteoarthritis is not shown during service or during the 
first postservice year.

4.  Tuberculosis is not shown during service or during the 
first three postservice years.

5.  The competent medical evidence does not relate the 
veteran's pulmonary tuberculosis, pneumonia, an anxiety 
disorder, a stomach disorder, residuals of a foot injury, and 
osteoarthritis to service.


CONCLUSION OF LAW

Pulmonary tuberculosis, pneumonia, an anxiety disorder, a 
stomach disorder, residuals of a foot injury, and 
osteoarthritis were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304,3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had service as a New Philippine Scout from August 
1946 to May 1949.  His discharge papers show that he was 
assigned to the 98th Transportation Port Company, with service 
primarily on Guam, participated in no battles or campaigns 
and received the World War II Victory Medal as his only 
decoration.  His assignments included duty soldier, 
longshoreman, cargo checker and military police.

In April 2001, the National Personnel Records Center (NPRC) 
informed the RO that the veteran's service medical records 
(SMRs) were unavailable and presumed destroyed by a fire.  
Alternate medical records from the Surgeon General's Office 
were also searched, but none were found for the veteran.  In 
June 2001, the veteran filed multiple claims for service 
connection.  The veteran was sent an NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data.  He was 
told that the service department would be unable to conduct 
further searches or reconstruct medical data without the 
exact dates he received treatment, and the name and location 
of the hospital dispensary or medical facility where he 
received treatment.  

In November 2001, the veteran replied to the RO's request for 
information with a completed NA Form 13055 in which he listed 
a single treatment in service, for a leg wound in 1947 from 
the Guam Dispensary.  He also provided a complete list of his 
post-service treatment history, with no treatment reported 
prior to 1962. 

Postservice records include an August 2000 chest X-ray 
examination.  The lungs were clear and the impression was an 
essentially normal chest.

The veteran submitted a June 2001 letter from Dr. M. Pablo 
stating that the veteran had been his patient since 1962 and 
was suffering "on and off" from minimal pulmonary 
tuberculosis, pneumonia, gastritis, arthritis, and "frequent 
pain in the right knee due to an injury when he was in 
service."  In October 2001, Dr. Pablo added that the 
veteran's sicknesses were caused by the nature of his work 
while he was in the military due to the weather conditions in 
Guam where he was assigned.

Also received was a June 2001 letter from Dr. B. Ragonjan 
stating that the veteran had been seen in May 2001 for 
pneumonitis, urinary tract infection, gastritis and arthritis 
due to injury of the right knee.

A certification from H. Camero, M.D., dated in October 2001, 
states that the veteran had been treated in June and 
September 2001 because of pneumonia and chronic 
osteoarthritis.  Further, the veteran had a chronic right leg 
injury sustained "long ago" which may have caused the 
osteoarthritis.

An undated letter from M. Carag, M.D., indicates that the 
veteran had been consulted in his clinic because of chronic 
joint pain in the lower extremities.  His medical history 
included treatment for pulmonary tuberculosis in 1994 and 
acute gastroenteritis in 1995.

In November 2001, the RO received an undated psychiatric 
evaluation report on the veteran from A. Anghad, M.D, who 
wrote that the veteran had been working in Guam as a freight 
laborer when cargo boxes accidentally fell on his leg.  From 
that time, he had headache, was irritable, sleepless, and 
easily frightened.  These behavioral changes continued up to 
the present.  On mental status examination, the veteran 
behaved with fair eye contact, was coherent and relevant.  
His affect was adequate and his mind euthymic.  He denied any 
thought disturbance, but admitted to hearing the voices of 
the Japanese.  The examiner wrote that he "still reminisces 
[about] his war experiences in Guam as if these thoughts are 
haunting him with some degree of fear."  He was oriented to 
person, place and time, but did not know the date.  His 
attention and concentration were poor, memory poor, impulse 
control fair, and insight and judgment fair.  The diagnoses 
were anxiety disorder and post-traumatic stress disorder.  

Records were requested from Dr. Anghad who replied with a 
medical certificate stating that the veteran came into her 
clinic in June 2001 for consultation because of 
sleeplessness, being easily frightened, talking to himself, 
and being irritable.  On mental examination, the veteran was 
coherent and relevant, with adequate affect and euthymic 
mood.  Auditory hallucinations were present as were delusions 
that Japanese people were being heard and past war 
experiences seemed to haunt him with some degree of fear.  
The diagnosis was PTSD.  

In December 2002, the veteran requested another NA Form 
13055, apologizing for being unable to remember the exact 
dates of his hospitalization during service.  He indicated 
that he would try his best to search for the exact dates of 
his treatments.  A revised NA Form 13055 was received in 
April 2003, this time listing foot injury, peptic ulcer, 
urinary tract infection, kidney trouble, and cough.

In a November 2003 personal hearing, the veteran explained 
that he could not remember the exact dates of his claimed 
disabilities, but thought it was the summer of 1947 when he 
was wounded in the leg.  He also stated that he was treated 
for pneumonia in May 1947.  The hearing officer advised the 
veteran that a search for missing service medical records 
could not be requested without a specific three month range.  
He added that he developed anxiety because of a box which was 
dropped on his foot.  As for the fear, nervousness and 
nightmares, he indicated that one time while in the 
Philippine Scouts, he was dreaming about the Japanese, 
remembering what happened to him when he was still in 
civilian life.  

During the hearing, the veteran submitted a statement from R. 
Peneyra, M.D., certifying treatment for the veteran since 
1962 up to the present for pneumonia, pulmonary tuberculosis, 
gastritis, degenerative osteoarthritis and foot injury "as a 
result of wound[s] which were all the outcome of [the 
veteran's service] with the Armed Forces during the Second 
World War."  In a subsequent statement, Dr. Peneyra 
indicated that he treated the veteran for pulmonary 
tuberculosis, pneumonia, and anxiety disorder, a foot injury 
and osteoarthritis from April 1956 to May 1996.

Another certification, from H. Panero, M.D., stated that he 
had treated the veteran for degenerative osteoarthritis with 
foot injury as a result of a sudden drop of a hard object he 
encountered during his services with the Armed Forces during 
the Second World War.

In July 2004, the Board denied the veteran's claim for 
service connection for PTSD, and remanded all the remaining 
issues for additional search for missing service records.  
The Board noted that information provided by the veteran in 
his November 2003 personal hearing and in his NA Form 13055 
dated in March 2003 was sufficiently specific as to date and 
claimed disease or injury to justify additional search for 
records.  Daily sick reports were obtained showing that the 
veteran had been on sick call several times in 1947 for 
unidentified conditions but no other records were received.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection in the August 2002 rating decision, a 
July 2003 statement of the case (SOC), in supplemental 
statements of the case (SSOC) issued in January 2004 and 
September 2005 as well as VCAA compliance letters sent to the 
veteran in October 2001, August 2003 and August 2004.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the August 2003 
letter, as well as the July 2003 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was substantially accomplished in the 
August 2004 letter to the veteran.

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in September 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
attempted to obtain the service medical records, and was 
informed by the National Personnel Records Center that they 
were presumed destroyed in a fire.  VA has attempted to 
obtain alternate records of the veteran's treatment in 
service, and sick call reports were obtained and added to the 
claims file.  The Board notes the contentions of the 
veteran's representative that another remand is required due 
to partial compliance with the Board's prior remand 
instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  He points out that the complete 
name of the veteran's unit designation, as well as the 
specific location of the dispensary in Guam where the veteran 
claimed to have been treated, and noted in the Board's 
remand, was omitted from the request for unit records.  The 
Board is satisfied that a thorough and complete search was 
conducted with the information provided and that no 
additional service medical records are available and further 
attempts would be futile.  38 C.F.R. § 3.159(d)(2).  Any 
additional search with more detailed information such as the 
specific location of the treating clinic, and the full name 
of the veteran's unit provided in the remand would be 
fruitless and only serve to delay the decision on the 
veteran's claim.  VA has substantially complied with the 
Board's July 2004 remand instructions, the available records 
consisting of sick call reports have been obtained, and 
further remand is not necessary.  

VA has obtained all postservice private records of the 
veteran's treatment, as well as all VA records of the 
veteran's treatment.  The veteran has been given the 
opportunity to present argument and evidence in a personal 
hearing before a hearing officer at the RO.  He was also 
provided the opportunity to present argument and evidence in 
a hearing before a Veterans Law Judge, however he declined.  
Although the VA did not provide an examination as to the 
claims for service connection, the Board finds that the 
medical evidence is sufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Legal Criteria and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  

Initially, the Board notes that the veteran is not claiming 
injury as a result of combat.  As such, the provisions 
regarding lay evidence as sufficient proof of incurrence of 
injury during service for certain combat veterans are not for 
application.  38 U.S.C.A. § 1154(b).  The Board notes that 
especially where service medical records have been lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board undertakes its decision with this 
in mind.  There is no evidence of any of the claimed 
disorders during service, nor during the one year postservice 
presumptive period for arthritis, or the three year 
postservice period for tuberculosis.  38 U.S.C.A. §§ 1101, 
1110; 38 C.F.R. §§ 3.307, 3.309 (2005).  

The earliest post service evidence of any of the claimed 
disorders is many years following service and is too remote 
to be causally linked.  Although most of the medical evidence 
submitted by the veteran pertains to postservice treatment, 
several statements purport to link the veteran's current 
disorders to active service.  However, these are entirely 
speculative and based on the veteran's history as reported to 
the examiners.  This is evident from the fact that there are 
no records of treatment in service other than nonspecific 
sick call records, and no postservice medical records for 
many years after service and in any case, these statements do 
not indicate any other factual basis for the opinions 
expressed other than the veteran's history.  The Court has 
made clear that a medical opinion based on a history 
furnished by the veteran and unsupported by the clinical 
evidence is of low or limited probative value.  Curry v. 
Brown, 7 Vet . App. 59, 68 (1994).  As clearly stated by the 
Court, without a thorough review of the record, an opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

The Board has considered the veteran's statements regarding 
the etiology and diagnosis of his disorders; however, this is 
not competent evidence to show that his disorders are related 
to service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown, or alleged that the veteran has the necessary 
medical training or knowledge to comment on the etiology of 
his medical disorders.  

The Board notes that the fact that the veteran's own account 
of the etiology of his disabilities was recorded in his 
medical records is not sufficient to support the claim.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claims for service connection for pulmonary 
tuberculosis, pneumonia, an anxiety disorder, a stomach 
disorder, residuals of a foot injury, and osteoarthritis.  
Here, the determinative issues involve medical causation or a 
medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for pulmonary tuberculosis, pneumonia, an 
anxiety disorder, a stomach disorder, residuals of a foot 
injury, and osteoarthritis is denied.



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


